UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7177



JERRY ADAM HELMS, JR.,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
02-68-PJM)


Submitted:   November 18, 2004         Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Adam Helms, Jr., Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Adam Helms, Jr., seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 60(b) motion,

in which he sought reconsideration of the district court’s denial

of his petition under 28 U.S.C. § 2254 (2000).                The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.        28 U.S.C. § 2253(c)(1) (2000); see Reid v.

Angelone,   369   F.3d    363   (4th   Cir.   2004).      A    certificate   of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Helms has not made the

requisite   showing.       Accordingly,       we   deny   a    certificate   of

appealability and dismiss the appeal.          To the extent Helms’ notice

of appeal and informal brief could be construed as a motion for

authorization to file a second or successive § 2254 petition, we

deny such authorization.        See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                    We

dispense with oral argument because the facts and legal contentions


                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                     DISMISSED




                              - 3 -